1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   KIMBERLY NELSON,                                  Case No.: 2:18-cv-01212-APG-CWH
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING ACTION WITH
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO EQUIFAX
21
     INC.; EQUIFAX INFORMATION SERVICES INFORMATION SERVICES LLC ONLY
22   LLC; TRANSUNION, LLC; and FREEDOM
     MORTGAGE CORP.,
23
                    Defendants.
24          Plaintiff Kimberly Nelson and Defendant Equifax Information Services LLC, hereby
25
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES LLC ONLY - 1
1    with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES
2
     LLC. Each party shall bear its own its own attorney’s fees and costs of suit.
3
            Dated November 28, 2018.
4
      /s/ Matthew I. Knepper                           /s/ Bradley T. Austin
5     Matthew I. Knepper, Esq.                         Bradley T. Austin, Esq.
      Nevada Bar No. 12796                             Nevada Bar No. 13064
6
      Miles N. Clark, Esq.                             SNELL & WILMER LLP
7     Nevada Bar No. 13848                             3883 Howard Hughes Pkwy., Ste. 1100
      KNEPPER & CLARK LLC                              Las Vegas, NV 89169
8     Email: matthew.knepper@knepperclark.com          Email: baustin@swlaw.com
      Email: miles.clark@knepperclark.com
9
                                                       Counsel for Defendant
10    David H. Krieger, Esq.                           Equifax Information Services, LLC
      Nevada Bar No. 9086
11    HAINES & KRIEGER, LLC
      Email: dkrieger@hainesandkrieger.com
12
      Counsel for Plaintiff
13

14    /s/ Andrew J. Sharples
      Jennifer L. Braster, Esq.
15    Nevada Bar No. 9982                                IT IS SO ORDERED.
16
      Andrew J. Sharples, Esq.
      Nevada Bar No. 12866
17    NAYLOR & BRASTER
      1050 Indigo Drive, Suite 200
18    Las Vegas, NV 89145                                 _____________________________
19
      Email: jbraster@nblawnv.com                         United States District Judge
      Email: asharples@nblawnv.com                        Dated: November 29, 2018.
20
      Katherine A. Neben, Esq.
21    Nevada Bar No. 14590
22
      JONES DAY
      3161 Michelson Drive
23    Irvine, CA 92612
      Email: kneben@jonesday.com
24

25
      Counsel for Defendant
      Experian Information Solutions, Inc.
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES LLC ONLY - 2
